 

Exhibit 10.99

 

Amendment to Second Amended and Restated Agreement of Limited Partnership

 

FIRST AMENDMENT TO THE

 

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF

 

CENTRAL ENERGY PARTNERS LP

 

This First Amendment to the Second Amended and Restated Agreement of Limited
Partnership of Central Energy Partners LP, dated effective as of 12:00 p.m.,
Central Daylight Savings Time, March 28, 2012 (the “First Amendment”), is
entered into by and between Central Energy GP LLC, a Delaware limited liability
company, as the General Partner, and the Limited Partners of Central Energy
Partners LP, a Delaware limited partnership (the “Partnership”).  Capitalized
terms used, and not otherwise defined, herein shall have the same meaning as set
forth in the Second Amended and Restated Agreement of Limited Partnership of the
Partnership dated as of April 12, 2011 (the “Partnership Agreement”).

 

WHEREAS, the General Partner and the Limited Partners are party to the
Partnership Agreement; and

 

WHEREAS, in accordance with Section 13.2 of the Partnership Agreement, as
evidenced by its signature hereto, the General Partner has proposed amendments
to the Partnership Agreement to the Limited Partners the terms set forth herein;
and

 

WHEREAS, in accordance with Section 13.3(d) of the Partnership Agreement, the
Partnership has obtained an Opinion of Counsel to the effect that such
amendments will not affect the limited liability of any Limited Partner under
Delaware law; and

 

WHEREAS, in accordance with Section 13.2 of the Partnership Agreement, the
holders of a Unit Majority approved such amendments pursuant to a written
consent of the Unitholders dated effective as of 12:00 p.m., Central Daylight
Savings Time, March 28, 2012;

 

WHEREAS, in accordance with Section 2.6 of the Partnership Agreement, each of
the Limited Partners has constituted and appointed the General Partner as agent
and attorney-in-fact to execute any amendment to the Partnership Agreement
approved in accordance with the terms of the Partnership Agreement;

 

NOW, THEREFORE, the General Partner and the Limited Partners agree as follows:

 

1.Amendment of Section 1.1 of the Partnership Agreement. The defined terms
“Common Unit Arrearage “ and “ Cumulative Common Unit Arrearage “ in Section 1.1
of the Partnership Agreement are hereby amended, effective as of March 28, 2012,
to read as follows:

 

“Common Unit Arrearage” means, with respect to any Common Unit, whenever issued,
commencing with a Quarter established by the Board of Directors of the Company,
the excess, if any, of (a) the Minimum Quarterly Distribution with respect to a
Common Unit in respect of such Quarter over (b) the sum of all Available Cash
distributed with respect to a Common Unit in respect of such Quarter pursuant to
Section 6.4(a).

 

“Cumulative Common Unit Arrearage” means, with respect to any Common Unit,
whenever issued, and as of the end of a Quarter established by the Board of
Directors of the Company, the excess, if any, of (a) the sum resulting from
adding together the Common Unit Arrearage as to such Common Unit for each
Quarter ending on or before the last day of such Quarter over (b) the sum of any
distributions theretofore made pursuant to Section 6.4(b) and the second
sentence of Section 6.5 with respect to such Common Unit (including any
distributions to be made in respect of the last of such Quarters).

 

 

 

 

 

2.Effect of this Amendment. Except as expressly provided in this Second
Amendment, the Partnership Agreement is reaffirmed and remains in full force and
effect.

 

3.Incorporation by Reference. The provisions of the Partnership Agreement,
including without limitation, Article 16 (General Provisions), are incorporated
herein by reference. All references to “this Agreement” contained in such
provisions shall be deemed to refer to the Partnership Agreement, as amended by
this First Amendment.

 

IN WITNESS WHEREOF, the parties have executed this First Amendment to the Second
Amended and Restated Agreement of Limited Partnership of Central Energy Partners
LP as of the day and year first set forth above.

 

  GENERAL PARTNER         By: CENTRAL ENERGY GP, LLC,             By: /s/ Imad
K. Anbouba       Imad K. Anbouba, Co-President             By: /s/ Carter R.
Montgomery       Carter R. Montgomery, Co-President          

LIMITED PARTNERS

 

  By:  CENTRAL ENERGY GP, LLC,          as Agent and Attorney-in-Fact          
  By: /s/ Imad K. Anbouba       Imad K. Anbouba, Co-President             By:
/s/ Carter R. Montgomery       Carter R. Montgomery, Co-President

 

2

 

